Citation Nr: 0633417	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  99-10 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating beyond December 1997, pursuant to 38 C.F.R. § 4.30, 
for a period of convalescence, following surgery to treat the 
veteran's service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to April 
1973.  He was awarded the Purple Heart Medal. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

In October 2005, the Board remanded this issue for additional 
evidentiary development.  At the time of the remand, the 
temporary total rating was in effect until October 1, 1997.  
In a March 2006 rating decision, upon completion of the 
additional development, the RO extended the rating until 
January 1, 1998.  The case has since been returned to the 
Board for further appellate action.  


FINDING OF FACT

The veteran did not require convalescence following the June 
1997 surgery on his left knee after December 1997.


CONCLUSION OF LAW

An extension of the temporary total rating on account of 
post-surgical convalescence beyond December 1997 is not 
warranted.  38 C.F.R. § 4.30 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an extension of a temporary total 
disability rating for his service-connected left knee 
disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, by letter mailed in October 2005.

The Board also notes that the veteran has been afforded 
appropriate VA examinations, and service medical records and 
pertinent VA medical records have been obtained.  Moreover, a 
specialist's opinion was obtained in response to the Board's 
October 2005 remand.  

The veteran is in receipt of Social Security Administration 
(SSA) disability benefits.  A copy of the Notice of Decision 
is of record.  However, under the circumstances here 
presented, obtaining additional records pertaining to the 
veteran's receipt of disability benefits from SSA is not 
necessary.  The SSA award was made effective from September 
28, 2000, which corresponds with the effective date for a 
grant by VA of a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
There is no indication in the record that SSA records would 
be relevant to the veteran's claim for extension of a 
temporary total disability rating prior to that date, and the 
veteran does not appear to so contend.  See Brock v. Brown, 
10 Vet. App. 155, 161 (1997).

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the claim following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.  Accordingly, the Board 
will address the merits of the claim.  

Legal Criteria

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted for the reasons set out 
below, effective from the date of hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release.  Such total rating will be followed by 
appropriate schedular evaluations.  

Total ratings will be assigned if treatment of a service 
connected disability resulted in:  (1) Surgery necessitating 
at least one month of convalescence (Effective as to 
outpatient surgery March 1, 1989;  (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited) 
(Effective as to outpatient surgery March 1, 1989);  (3) 
Immobilization by cast, without surgery, of one major joint 
or more (Effective as to outpatient treatment March 10, 
1976).  38 C.F.R. § 4.130 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran underwent an outpatient arthroscopic procedure in 
June 1997, with a diagnosis of Grade IV chondromalacia.  On 
follow-up examination on June 18, 1997, the examiner noted 
some mild amount of fluid within the joint.  However, the 
sutures were intact and there was no sign of infection.  The 
veteran was described as "doing well status post knee 
scope."  In a July 1997 follow-up report, the veteran was 
described as doing relatively well postoperatively.  His 
incision was well-healed with no signs of infection.  The 
examiner reported that, while the veteran had significant 
pain, he was still able to work full-time.  

In an October 1997 follow-up, the veteran was found to have a 
well-healed scar.  The examiner discussed the need for a 
total knee replacement; however, no complications from the 
June 1997 surgery were noted.  An October 1997 VA joints 
examination report is silent as to any complications or need 
for convalescence arising from the June 1997 arthroscopic 
procedure, as are subsequent examination reports.  

In a November 1997 visit, the examiner stated that the 
veteran wished to proceed with knee replacement surgery.  In 
a December 1997 report, it was noted that the veteran had 
cancelled his scheduled surgery.  No complications from the 
June 1997 procedure were noted.  

VA orthopedic evaluations in December 1998, December 1999, 
February 2001, October 2001, and April 2002 clearly attribute 
the veteran's left knee impairment to his degenerative 
arthritis and an ACL tear.  However, there is no reference to 
any complications from the June 1997 surgical procedure.  

In March 2006, in response to the Board's October 2005 remand 
instructions, the claims files were reviewed by a VA 
orthopedist.  Upon review of the veteran's medical records, 
the reviewing physician concluded that the veteran has a 
significantly arthritic left knee, and that an arthroscopy 
was performed in June 1997.  His opinion was that the 
convalescence from a routine arthroscopy would be 
approximately three months, but could reasonably be as long 
as six months.  At that point, there would be no need for any 
further postoperative care regarding that specific 
arthroscopy.  He stated that it would not be surprising that 
the veteran would remain symptomatic after this period, as 
the arthroscopy was not intended to cure the veteran's 
condition.  

Based upon the medical and lay evidence of record, the Board 
finds that the preponderance of the evidence establishes that 
veteran continued to require convalescence following the June 
1997 surgery on his left knee no later than December 31, 
1997.  There is no competent medical evidence that suggests 
any complications from the arthroscopy, or that the 
arthroscopy resulted in severe postoperative residuals such 
as incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
beyond six months.  In short, it does not appear that any of 
the criteria cited in § 4.30 were satisfied after December 
1997.  

The Board acknowledges that a VA physician stated in a VA 
Form 21-4138, dated in November 1997, that the veteran was in 
need of convalescence for an indefinite period beginning June 
4, 1997, and that the veteran had not worked since the 
operation.  The Board notes initially that 38 C.F.R. § 4.30 
makes no provision for indefinite ratings, but is 
specifically intended to provide temporary ratings during 
convalescence from surgical treatment.  The physician's 
statement that the veteran had not worked since the procedure 
appears to conflict with a July 1997 follow-up examination 
report, which indicates that the veteran was still able to 
work full-time.  Moreover, the November 1997 statement does 
not attempt to distinguish between the impact of the June 
1997 surgery from the overall condition of the veteran's left 
knee, which is not an appropriate factor to be considered in 
determining continued entitlement under 38 C.F.R. § 4.30.  

The Board accepts the November 1997 statement as evidence 
that compensation under 4.30 was warranted at the time the 
statement was written.  The effective date has since been 
adjusted to encompass that period of time.  However, the 
Board does not find the statement to be probative with 
respect to determining an end-point to such compensation.  
The March 2006 opinion is deemed to be the most probative 
evidence of record with respect to the appropriate period of 
convalescence, as it is the only opinion that specifically 
addresses that question, and it is the only opinion that is 
based on a review of the complete body of evidence.  The 
Board accordingly adopts its conclusion.

The Board has considered the veteran's statements in support 
of this claim and recognizes that he is competent to 
described his symptoms and functional impairment.  However, 
the Board does not believe that a lay person such as the 
veteran is competent to provide an opinion concerning when 
the postoperative residuals had healed or stabilized.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In any 
event, as discussed above, the Board has found the March 2006 
VA medica opinion to be the most probative evidence of record 
concerning when the need for convalescence had ended.  It 
establishes that the veteran did not require convalescence 
after December 1997.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.



							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an extension of a temporary total disability 
rating beyond December 1997, pursuant to 38 C.F.R. § 4.30, 
for a period of convalescence, following surgery to treat the 
veteran's service-connected left knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


